DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. 2016/0300808) in view of Hsu et al. (U.S. 2019/0096866; hereinafter Hsu).
Regarding claim 1, Kuo discloses a packaging structure, comprising: 
a semiconductor chip 10 (fig. 14);
conductive connection pillars 36 (fig. 14), wherein each of the conductive connection pillars 36 has a first surface and a second surface opposite to the first surface, and the first surfaces of the conductive connection pillars are fixed to a surface of the semiconductor chip 10 (fig. 14);
a carrier plate 40 (fig. 14), wherein the carrier plate is disposed opposite to the semiconductor chip 10, the conductive connection pillars 36 are located between the semiconductor chip 10 and the carrier plate 40, and the second surfaces of the conductive connection pillars 36 face the carrier plate 40 (fig. 14);
solder layers 54 (fig. 14) located between the carrier plate 40 and the second surfaces; and

Kuo doesn’t disclose an opening corresponding to each of the solder layers, wherein each of the solder layers fills up the opening, the planar barrier layer covers a lower portion of sidewalls of the solder layers, and solder balls that is located on the surface of the carrier plate facing away from the semiconductor chip when the carrier plate is a substrate.
However, Hsu disclose a packaging structure, comprising:  a planar barrier layer P2 (fig. 1I) located on a surface of the carrier plate 210 (e.g.  the substrate 210 in fig. 1I) with an opening P2a (fig. 1H, ¶0025) corresponding to each of the solder layers 252 (fig. 1I), wherein each of the solder layers 252 fills up the opening, the planar barrier layer P2 covers a lower portion of sidewalls of the solder layers 252, and the planar barrier layer P2 has a thickness less than a height of the solder layers 252; and solder balls 160 (fig. 1I) that is located on the surface of the carrier plate 210 facing away from the semiconductor chip 310 when the carrier plate is a substrate 210 (fig. 1I).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kuo by having he planar barrier layer with an opening corresponding to each of the solder layers, wherein each of the solder layers fills up the opening, the planar barrier layer covers a lower portion of sidewalls of the solder layers, and solder balls that is located on the surface of the carrier plate facing away from the semiconductor chip when the carrier plate is a substrate, as taught by Hsu, in order to enhance the structural strength for the semiconductor package and less complex to implement.
Regarding claim 14, Kuo discloses that wherein a center of one of the conductive connection pillars 36 is aligned with a center of one of the solder layers 54 (fig. 14).
Regarding claim 15, Kuo discloses that wherein a material of the solder layers 54 (fig. 14) includes tin (¶0025). 
Claims 2-3, 5, 13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. 2016/0300808) in view of Hsu et al. (U.S. 2019/0096866; hereinafter Hsu) as applied to claims 1, 14-15 above, and further in view of Myers et al. (U.S. 2017/0317036; hereinafter Myers).
Regarding claim 2, as discussed in details above, Kuo as modified by Hsu substantially discloses all the limitations as claimed above.  Kuo also discloses wherein the first surfaces and the second surfaces of the conductive pillars 36 (fig. 14) are parallel to a surface of the semiconductor chip 10 (fig. 14).  Kuo as modified by Hsu do not disclose sidewalls of the conductive pillars are perpendicular to the surface of the semiconductor chip.
However, Myers discloses a packaging structure, comprising: the first surfaces and the second surfaces (see labeled fig. 10) of the conductive connection pillars 116 are parallel to the surface of the semiconductor chip 102; and sidewalls of the conductive connection pillars 116 are perpendicular to the surface of the semiconductor chip 102 (fig. 10).

    PNG
    media_image1.png
    471
    975
    media_image1.png
    Greyscale


	Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Kuo and Hsu by having the sidewalls of the 
Regarding claim 3, Myers discloses that a material of the barrier layer (see labeled fig. 10) includes a plastic encapsulation material (e.g. the part of the encapsulation material 112 that surrounding the solder layers 110, wherein the encapsulation material 112 includes plastic encapsulation material, ¶0043).
Regarding claims 5 and 16, Myers substantially discloses all the limitation as claimed above and the barrier layer having some thickness and each of the solder layer having some height but do not explicitly disclose that wherein a thickness of the barrier layer is in a range of about 10 micrometers to about 30 micrometers and a height of the solder layers is in a range of about 5 micrometers to about 30 micrometers.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the thickness of the barrier layer is in a range of about 10 micrometers to about 30 micrometers and a height of the solder layers is in a range of about 5 micrometers to about 30 micrometers as claimed, because the dimensions are not critical since they can be optimized during routine experimentation, depending upon the device in a particular application.	
Regarding claim 13, Myers discloses that wherein the packaging structure includes a plurality of conductive connection pillars 116 (fig. 10) and a plurality of solder layers 110 (fig. 10); and there is one solder layer 110 between one of the conductive connection pillars 116 and the carrier plate 106 (fig. 10).

Regarding claims 18-19, the recitations of “a mesh plate on the surface of the carrier plate in a printing process” and “the solder layers is formed from solder pillars in a reflow-soldering process, and wherein a solder pillar is formed from a through hole of the mesh plate by the printing process and the mesh plate is removed after the printing process is performed” are process limitations which depends upon the product claim of independent claim 1. All the process limitations in claim 1 do not carry weight. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. 2016/0300808) in view of Hsu et al. (U.S. 2019/0096866; hereinafter Hsu) as applied to claims 1, 14-15 above, and further in view of Tsai et al. (U.S. 2018/0130749; herein after Tsai).
Kuo as modified by Hsu substantially discloses all the limitation as claimed above except for a width of the solder layers gradually decreases in a direction from the conductive connection pillars to the carrier plate and along a normal direction of the surface of the carrier plate.
However, Tsai discloses a device comprising: a width of the solder layers 224 (fig. 1I, ¶0031) gradually decreases in a direction from the conductive connection pillars 220 to the carrier plate 160+120 (fig. 1I) and along a normal direction of the surface of the carrier plate.
.

Claims 7-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. 2016/0300808) in view of Hsu et al. (U.S. 2019/0096866; hereinafter Hsu) as applied to claims 1, 14-15 above, and further in view of Yu et al. (U.S. 2014/0252598; hereinafter Yu).
Regarding claim 7, Kuo as modified by Hsu substantially discloses all the limitation as claimed above except for another barrier layers on sidewalls of the conductive connection pillars, wherein the another barrier layers expose the second surfaces of the conductive connection pillars.
However, Yu discloses a device comprising: another barrier layers 72 (fig. 14, ¶0033) on sidewalls of the conductive connection pillar 58, wherein another barrier layers expose the second surface of the conductive connection pillar 58 (fig. 14).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify each of the conductive connection pillars of Kuo and Hsu by having another barrier layers on sidewalls of the conductive connection pillar, wherein the another barrier layers expose the second surfaces of the conductive connection pillar, as taught by Yu, in order to improve the adhesion between the pillar and molding compound or underfill material of the structure.
Regarding claim 8, Yu discloses wherein a material of another barrier layers 72 (fig. 14) includes an insulation glue (fig. 14, ¶0033).

Regarding claim 10, Yu discloses another barrier layers 72 (fig. 14) having some thickness but do not explicitly disclose that the thickness of the another barrier layers is in a range of about 10 micrometers to about 30 micrometers.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the thickness of the another barrier layers is in a range of about 10 micrometers to about 30 micrometers as claimed, because the dimensions are not critical since they can be optimized during routine experimentation, depending upon the device in a particular application.
Regarding claim 11, Hsu discloses a plastic encapsulation layer 316 (fig. 1I), wherein: the plastic encapsulation layer 316 (fig. 1I) is located over the surface of the carrier plate 210 (fig. 1I) and the plastic encapsulation layer 316 covers the semiconductor chip 310, the connection solder structure 252 and the planar barrier layer P2 (fig. 1I).  Yu discloses another barrier layers 72 (fig. 14, ¶0033) on sidewalls of the conductive connection pillar 58 (fig. 14).  Thus, Kuo and Hsu as modified by Yu provides the plastic encapsulation layer also covering another barrier layers on sidewalls of the conductive connection pillars.  Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the package structure of Kuo and Hsu by having another barrier layers on sidewalls of the conductive connection pillar, as taught by Yu, in order to improve the adhesion between the pillar and molding compound or underfill material of the structure.  

Regarding claim 20, Yu discloses wherein another barrier layers 72 (fig. 14, ¶0033) on sidewalls of the conductive connection pillar 58 (fig. 14) are made of insulation glue (e.g. the metal oxide barrier layers 72, fig. 14, ¶0033) would prevent a material of the solder layers 52 (fig. 14, ¶0030) from flowing upward along the sidewalls of the conducive connection pillars 58 (fig. 14).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. 2016/0300808) in view of Hsu et al. (U.S. 2019/0096866; hereinafter Hsu) as applied to claims 1, 14-15 above, and further in view of Williamson et al. (U.S. 9934989; hereinafter Williamson).
As discussed in details above, Kuo as modified by Hsu substantially discloses all the limitation as claimed above except for the solder balls that is located on the surface of the carrier plate facing away from the semiconductor chip when the carrier plate is a lead frame.
However, Williamson discloses a semiconductor structure comprising: the solder balls 608 (fig. 6A) that is located on the surface of the carrier plate 102 (fig. 6A) facing away from the semiconductor chip 110 when the carrier plate is a lead frame 102 (fig. 6A).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kuo and Hsu by having the solder balls that is located on the surface of the carrier plate facing away from the semiconductor chip when the carrier plate is a lead frame, as taught by Williamson, in order to provide the stacked electrical connections and increase the device functionality for the package structure.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. 2016/0300808) in view of Hsu et al. (U.S. 2019/0096866; hereinafter Hsu) as applied to claims 1, 14-15 above, and further in view of Sorimachi et al. (U.S. 2018/0005844; hereinafter Sorimachi).
Kuo as modified by Hsu substantially discloses all the limitation as claimed above.  Furthermore, Hsu discloses the planar barrier layer P2 (fig. 1I) covers the surface of the carrier plate 210 (e.g. substrate 210 in fig. 1I) exposed by the solder layers 252 (fig. 1I).  Kuo as modified by Hsu do not disclose the solder layers are covering a bottom portion of sidewalls of the conductive connection pillars.
However, Sorimachi discloses a packaging device comprising: the solder layers 82 and 84 (fig. 2A) are covering a bottom portion of sidewalls of the conductive connection pillars 62 and 72 (fig. 2A).  
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kuo and Hsu by having the solder layers are covering a bottom portion of sidewalls of the conductive connection pillars, as taught by Sorimachi, in order to assure in quality and reliability between the solder layers and connection pillars.

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 6/10/2021, with respect to the rejection(s) of independent claim 1 under Kou (US 2016/0300808) as modified by Rinne et al. and with respect to the rejection of independent claim 1 under Myers et al. (US2017/0317036) as modified by Rinne et al. (US 2015/0340332) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hsu et al. (U.S. 2019/0096866).  Please see the new grounds of rejection above for currently amended claims 1-3, 5-20 and new claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/21/21